UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2515



CECILE M. LESCS; RICHARD A. LAST, Deceased by
Cecile M. Lescs next of kin and power of
attorney; ESTATE OF RICHARD A. LAST, BY
CECILE N. LESCS, EXECUTRIX,

                                           Plaintiffs - Appellants,


          versus


MARTINSBURG     POLICE     DEPARTMENT;     WAYNE
CLEVELAND;     THEODORE     ANDERSON;     GEORGE
SMARTWOOD; GLENN MACHER; CITY OF MARTINSBURG,
Incorporated; MARK S. BALDWIN; GEORGE KAROS;
MAX PARKINSON; UNITED STATES POSTAL SERVICE;
WILLIAM WILMOTH; JAMES WRIGHT; JANET RENO;
UNITED STATES DEPARTMENT OF JUSTICE; JOHN
MORAN; RAYMOND WEST; LOUIS FREEH; FEDERAL
BUREAU OF INVESTIGATION; WELLS MORRISON;
VETERANS ADMINISTRATION; HERSHEL GOBER, Acting
Secretary, Veterans Affairs; TOGO D. WEST,
Secretary    Veterans   Affairs;     MARTINSBURG
MEDICAL   CENTER;   GEORGE    MOORE,   Director;
RICHARD PELL; THE POSTMASTER GENERAL OF THE
UNITED STATES; HENRRI JAMIOY QUISTIAL; JANE
DOE; JOHN O'NEILL; DALE WATSON; BOB BLITZER;
MARK T. CALLOWAY; WILLIAM J. CLINTON; JOHN
ASHCROFT, United States Attorney General,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-03-4-3)
Submitted:   May 27, 2005                 Decided:   July 11, 2005


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cecile M. Lescs, Appellant Pro Se. Tracey Brown Eberling, STEPTOE
& JOHNSON, Martinsburg, West Virginia; Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia;
Beverly M. Russell, Kathleen M. Frye, OFFICE OF THE UNITED STATES
ATTORNEY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Cecile   M.   Lescs   appeals   the   district   court’s   order

dismissing her civil action alleging claims under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), the Privacy Act,

the Freedom of Information Act, and Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).             Lescs

asserts the district court erred by granting dismissal or summary

judgment to all Defendants without granting her motion for class

action certification, allowing her to proceed to discovery, or

“hearing evidence about the TIPS Program.”        Because our review of

the record convinces us there is no reversible error, we affirm.

          Lescs, proceeding pro se, sought certification for the

class of all plaintiffs in court cases against Dow Chemical Company

who were harassed by federal and state action in violation of RICO.

A refusal to certify a class is reviewed for abuse of discretion.

Stott v. Haworth, 916 F.2d 134, 139 (4th Cir. 1990).        Moreover, it

is plain error to certify a class when a pro se litigant seeks to

represent the class.     Oxendine v. Williams, 509 F.2d 1405, 1407

(4th Cir. 1975).    We find the district court did not abuse its

discretion by failing to certify the class.

          We likewise find the district court did not abuse its

discretion by refusing to allow discovery, see Harrods Ltd. v.

Sixty Internet Domain Names, 302 F.3d 214, 245-46 (4th Cir. 2002),

or otherwise err by dismissing this action prior to discovery or


                                 - 3 -
trial.    The district court was required to rule on Defendants’

dispositive motion to dismiss or for summary judgment raising

sovereign and qualified immunity issues prior to allowing any

discovery.   See Harlow v. Fitzgerald, 457 U.S. 800, 817-18 (1982).

Moreover, we find Defendants’ motion was properly granted prior to

trial.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251

(1986).

           Accordingly,   we   deny   the   motion   of   the   Martinsburg

Defendants to dismiss them as parties as moot and affirm the

judgment of the district court.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                 - 4 -